Title: To George Washington from Benjamin Tallmadge, 27 September 1783
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Dr Genl
                     Princetown Septr 27th 83
                  
                  As I shall probably leave Town this day, let me beg of your Excellency to accept of my most affectionate thanks for the sentiments of friendly regard which you have been kind enough to express in your letter of the 11th inst.
                  Should any further Communications to me, be necessary from Hd Qrs, in Consequence of my late letter, they will find me if intrusted to the Care of Mr L’Homedieu Member of Congress, or to Mr Pierce P. Mr Genl. In the mean time I shall take the earliest oppy to discharge any Debts which have been incured thro’ my hands on accot secret services—I have the honor &c. &c.
                  
                     B. Tallmadge
                  
                  
                     Copy
                  
               